



COURT OF APPEAL FOR ONTARIO

CITATION: Jeffery v. London Life Insurance
    Company, 2014 ONCA 87

DATE: 20140203

DOCKET: C56665

Cronk, Blair and Strathy JJ.A.

BETWEEN

James Jeffery and DAlton S. Rudd

Plaintiffs (Respondents)

and

London Life Insurance Company and The Great-West
    Life Assurance Company

Defendants (Appellants)

Proceeding Under the
Class
    Proceedings Act, 1992
, S.O. 1992, c.6

BETWEEN

John
    Douglas McKittrick

Plaintiff (Respondent)

and

The
    Great-West Life Assurance Company
and Great-West Lifeco Inc.

Defendants (
Appellant
)

Proceeding Under the
Class
    Proceedings Act, 1992
, S.O. 1992, c.6

Sheila R. Block and Crawford G. Smith, for the
    Appellants

Paul J. Bates, Earl A. Cherniak, Q.C., David B.
    Williams, Jonathan J. Foreman and Robert L. Gain, for the Respondents

Heard: September 4, 2013

On appeal from the order of Justice Johanne N. Morissette
    of the Superior Court of Justice dated January 24, 2013, with reasons reported
    at 2013 ONSC 347.

The Court:

Background

[1]

The genesis of these class proceedings lies in the 1997 acquisition of
    London Life Insurance Company by The Great-West Life Assurance Company.  The
    members of the two plaintiff classes are holders of participating life
    insurance policies in the two companies.  Their complaints center on an aspect
    of the acquisition known as the Participating Account Transactions (PATs).

[2]

Participating insurance policies entitle the holders to share in the
    profits of life insurance companies.  The companies are required to maintain
    accounts in respect of such policies separately from those maintained in
    respect of the companies other businesses.  These participating insurance
    policy accounts are known as PAR accounts.

[3]

In the case of the London Life acquisition it was anticipated that the
    merger would generate substantial savings resulting from the synergies of the
    transaction and the expected elimination of overlapping expenses.  The PAR
    accounts would, as a result of the participating insurance policies profit-sharing
    qualities, benefit from those savings along with the regular shareholder
    accounts.  Therefore, the PATs were developed as a mechanism to ensure that the
    PAR accounts also shared in the cost of obtaining those savings benefits.  The
    PATs called for the payment of $220 million from the PAR accounts to help
    finance a portion of the acquisition in exchange for what were called pre-paid
    expense assets (PPEAs) in the same amount.  The $220 million represented the
    present value of the anticipated expense savings to be attributed to the PAR
    accounts over a 25-year period (the PPEAs), using a discount rate of 6.91 per
    cent per annum.  In other words, the PAR accounts were to receive a 6.91 per
    cent rate of return per annum on those savings as they flowed in.  The $220
    million purchase price  $180 million from the London Life Par accounts and $40
    million from the Great-West Life Par accounts  was paid into the shareholder
    accounts (the Share accounts) and a deferred revenue liability was
    established in the Share accounts in the same amount to make up any difference
    if the merger expense savings turned out to be less than anticipated.

[4]

The underlying purpose of the PATs and their elements are set out in the
    reasons of the trial judge following the first trial (the First Trial
    Decision) and in this Courts reasons on appeal from that decision (The First
    Appeal Decision).  They are reported, respectively, at
Jeffery v. London
    Life Insurance Co.
, 2010 ONSC 4938, 74 B.L.R. (4th) 83, and
Jeffery v.
    London Life Insurance Company,
2011 ONCA 683,
90 B.L.R.
    (4th) 1
.  For present purposes, it is only necessary to note the
    following.

[5]

After a lengthy trial, Morissette J. ruled in favour of the class
    plaintiffs.  She accepted their submissions that the PATs violated the
Insurance
    Companies Act
, S.C. 1991, c. 47 (the Act) in several ways.  The nature of
    those breaches is not particularly important for present purposes.  With one
    exception, this Court upheld her findings of breach
[1]
. 
    It is one aspect of the remedy she crafted to rectify the breaches, and the
    rejection of that remedy by this Court, that led to the second hearing before
    the trial judge and, ultimately, to this appeal.

[6]

Where there has been a breach of the Act, s. 1031 empowers a court to
    order that an insurance company comply with the Act.  The trial judge
    interpreted this provision as enabling her not only to require that the $220
    million plus interest (approximately $390 million) be returned to the PAR
    accounts, but also to create litigation trusts for the purposes of
    distributing those amounts directly to the participating policyholders  in
    effect, empowering her to order a monetary award of general damages payable to
    the individual class plaintiffs.

[7]

This Court rejected that approach on the basis that it interpreted the
    power to order compliance too broadly.  In place of the remedy chosen by the
    trial judge, the Court substituted an order unwinding the PATs as of an
    Effective Date to be determined (but approximating the present as opposed to
    the date of the acquisition transaction in 1997) and developed a formula for
    calculating the amount to be returned to the PAR Accounts.  In doing so, this
    Court rejected the argument of the class plaintiffs that the PATs should be
    unwound as of 1997.  On the basis of the no contribution/no benefit principle
     accepted on appeal by the appellants  it also rejected the notion that the
    PAR accounts would have been entitled to the benefits of the merger even
    without a contribution to the cost of the merger.  The Court then remitted the
    matter to the trial judge to determine the amounts according to the formula and
    to fix the Effective Date for the unwinding of the PATs.

[8]

The trial judge did so, and released her second decision on January 24,
    2013 (the Second Trial Decision).  The appellants contend that she erred in
    interpreting the formula in arriving at that decision.

Analysis

[9]

At the heart of this second appeal is the meaning to be attributed to
    paragraph 200 of the First Appeal Decision.  Paragraph 200 provided as follows:

The remedy we impose calls for the PAR accounts to receive:

a)

Their original contributions
    of $220 million;

Plus:

b)

Forgone investment
    income to the date of trial in the amount of $172.7 million as calculated by
    the trial judge:

Plus:

c)

A further amount of
    foregone investment income to the present, calculated on the same basis;

Less:

d)

An amount representing
    the merger expense savings received by the PAR accounts to date (including, in
    the case of the London Life PAR account, the additional expense savings to date
    flowing from the ERA report, but not including the $27.1 million associated
    with the 2008 review
[2]
);

Plus:

e)

An amount that
    represents a 6.91 percent return in relation to the merger expense savings
    received to date.

[10]

The
    parties agreed on the amounts to be returned pursuant to paragraphs (a), (b)
    and (c) above.  They were not able to agree on the remaining calculations,
    however, or on the appropriate Effective Date.  These matters were dealt with
    by the trial judge.  The argument centered on three questions:

(i)  Were amortization
    charges in the amount of $139,437,000 to form part of the paragraph 200(d) calculation
    with the result that the amounts to be returned to the PAR accounts would be
    increased by that amount?

(ii)  Should the
    amount set out in paragraph 200(e) be calculated on a before tax or after tax
    basis?

(iii)  Does the paragraph 200 formula call for the amount in paragraph
    200(e) to be added to the total formula amount rather than be added to the
    paragraph 200(d) amount (i.e., to express the formula in mathematical terms
    instead of in words, is the formula A + B + C  D + E rather than A + B + C - [D
    +E])?

(iv) What should the Effective Date be?

[11]

The
    trial judge answered questions (i), (ii) and (iii) in the affirmative.  She
    concluded that the appropriate Effective Date was December 31, 2011, but
    concluded, alternatively, that if she were mistaken about the deduction of the
    amortization expenses, the most appropriate Effective Date would be December
    31, 2010.  Respectfully, in our view, she misinterpreted the First Appeal Decision
    and the provisions of paragraph 200 in arriving at those conclusions.

The Purpose of the Decision to Unwind the PATs

[12]

The
    purpose of this Courts decision to unwind the PATs was to put the PAR accounts
    in the same position they would have been in had the PATs not occurred.  In
    other words, the PAR accounts were to receive back their original investment of
    $220 million in full, together with the additional 6.91 per cent annual return
    on that investment as of the Effective Date; but they were required, at the
    same time, to account for any benefits they had received from the Par Account
    transactions since their inception in 1997 through the Effective Date.

[13]

Paragraph
    200 of the First Appeal Decision was designed to achieve that overall result.  As
    the Court explained:

196. The PAR accounts have received a portion of the merger
    synergy expense savings over the years since the implementation of the PATs. 
    Each year their share of the annual value of those savings has been credited to
    them and as a result the expenses in the PAR accounts have been reduced.

197. What this means is that if the PATs are to be unwound as
    of now, the monies to be returned to the PAR accounts by the appellants must be
    adjusted to account for the merger expense savings received by the accounts. 
    Put another way, the PAR accounts are not entitled [to] get back all of their
    $220 million plus interest, but rather a discounted version of that amount to
    reflect the purchase price for the benefits already received prior to the
    date of unwinding.  These benefits will include the additional expense savings
    identified by the ERA report that have flowed to the PAR accounts to date.



202. Based on the foregoing formula
[3]
,
    the amount returned to the PAR accounts is to be reduced by the
total
merger expense savings received in the PAR accounts and to which the PAR
    accounts would be called upon to contribute, in order to give effect to the no
    contribution/no benefit principle and to ensure that the PATs are effectively
    unwound. [Emphasis in original.]

[14]

The
    trial judges calculations do not effect this result, however.

The Amortization Issue

[15]

Para.
    200(d) of the First Appeal Decision directed that the following be deducted
    from the monies to be returned to the PAR accounts:

d) An amount representing the merger expense savings received
    by the PAR accounts to date (including, in the case of the London Life PAR
    account, the additional expense savings to date flowing from the ERA report,
    but not including the $27.1 million associated with the 2008 review)

[16]

The
    purpose of this provision was to unwind the PATs as of the Effective Date, by
    putting the PAR accounts and the shareholder accounts in the same position in
    which they would have been in had the PATs not been implemented in 1997.  The
    PAR accounts were to recover the full purchase price that they had paid for
    their assets ($220 million for the PPEAs), together with a rate of return to
    the Effective Date.  But to unwind the PATs fully and put the PAR accounts in
    the position they would have been in had the PATs never been implemented, it
    was necessary for the PAR accounts to give credit for the actual amount of the
    merger expense savings they had received to that date.  The parties agree that
    those merger expense savings amounted to $250,062,000.

[17]

Accepting
    the submissions of the respondent class plaintiffs, however, the trial judge
    interpreted paragraph 200(d) as permitting her to apply an amortization factor
    to the amount representing the merger expense savings received.  The
    amortization factor  a sum of $139,437,000  represented the amount by which
    the asset purchased by the PAR accounts (the PPEAs) had been amortized over the
    years since the PATs were implemented.  As a result, instead of ordering the
    PAR accounts to recognize the roughly $250 million in merger expense savings
    received under paragraph 200(d), the trial judge deducted the amortization
    amount from that sum and fixed the sum to be credited under paragraph 200(d) of
    the formula at $110,625,000. The effect of this approach was to increase the
    amount to be repaid to the PAR accounts by $139,437,000.

[18]

The
    respondents submit that the trial judge was correct in taking the approach she
    did.  They argued the following.  The PATs were structured in a way that was
    designed to shift the benefit of the merger expense savings to the
    shareholders accounts for the first 25 years of the transaction, and this was
    done by offsetting the merger expense savings allocated to the PAR accounts by
    the annual amortization amounts expensed against the PPEAs. The amortization
    charges were real, actual expenses of the PAR accounts each year, and had the
    effect of neutralizing the impact of the merger expense savings allocated to
    the PAR accounts.  Therefore, the argument goes, the PAR accounts had
    contributed the accumulated amortization charges of $139,437,000 to the
    merger expense savings.

[19]

We
    recognize that,
in the context of how the PATs were to operate
, the
    PATs were structured to have the effect described above.  There is really no
    dispute about that.  As an expense item on the PAR accounts financial
    statements, the amortization charges served to reduce the surplus in those
    accounts, and they did so in a fashion designed to offset the effect of the
    revenue item stemming from the allocation of merger expense savings.
[4]
At the same time, there was a corresponding reduction in the deferred revenue liability
    established in the Share accounts, to the immediate advantage of the Share
    accounts.

[20]

There
    was ample evidence to support the trial judges finding that the purpose of the
    PATs was to transfer to the Share accounts the benefits of the projected merger
    synergies for the first 25 years of the London Life acquisition transaction.  Respectfully,
    however, the trial judge erred in moving from that finding to the conclusion 
in
    the context of

how the PATs were to be unwound
 that she should
    deduct the amortization charges from the merger expense savings allocated to
    the PAR accounts on the basis that PAR has contributed $139 million in
    amortization toward the $250 million savings to December 31
st
, 2011.

[21]

We
    say this for several reasons.

[22]

First,
    the trial judge incorrectly relied upon the evidence of Ms. OMalley  one of
    the appellants experts at trial  who acknowledged that it was necessary for
    the amortization charges to be reversed, if the PATs were set aside, in order
    to make PAR whole.  However, Ms. OMalleys evidence to that effect was premised
    on the PATs being unwound as of 1997 and not as of the present, which is what
    this Court ordered.

[23]

Secondly,
    the trial judge misinterpreted this Courts meaning in the passage from the
    First Appeal Decision (paras. 196-97) cited above, and in particular the statement:

Put another way, the PAR accounts are not entitled [to] get
    back all of their $220 million plus interest, but rather a discounted version
    of that amount to reflect the purchase price for the benefits already
    received prior to the date of unwinding.

[24]

The
    trial judge interpreted this statement to mean that the PAR accounts were only
    required to account for a discounted portion of the merger expense savings
    received  hence the reduction for amortization.  The foregoing statement must
    be read in the context of the entirety of paragraph 197 of the First Appeal
    Decision, however.  What this Court was saying was that the PAR accounts were
    not entitled to receive the full amount of their initial $220 million payment
    plus interest because actual merger expense savings had been realized by them
    since the inception of the PATs.  These merger expense savings included a
    return
of
part of the initial investment and a rate of return
on
that
    investment.  As the Court noted in the First Appeal Decision (at paragraph 15):

In brief, the PATs involved a contribution by the PAR accounts
    of Great-West Life and London Life to the financing of the acquisition
in
    exchange for PPEAs in the same amounts as the contributions plus a return on
    investment of 6.91 percent per annum.
[Emphasis added.]

[25]

To
    unwind the PATs effectively as of the present the PAR accounts had to repay all
    the benefits they had received.  These included the portion of the merger
    expense savings attributable to the rate of return on the initial investment. 
    It was in this sense that the PAR accounts were only entitled to receive a
    discounted version of the $220 million purchase price plus interest.  They were
    not entitled to be credited with a discounted version of the savings
    received.

[26]

Thirdly,
    while the trial judge properly recognized that the amortization charges were
    real actual expenses of the PAR accounts each year, she misunderstood the
    nature of those expenses in the context of the paragraph 200 formula, which is
    concerned with cash amounts.  Amortization charges are real actual expenses
    for accounting purposes.  But, they are a non-cash expense, not a cash
    expense.  As the respondents expert, Mr. Thornton, testified, there was no
    movement of cash [from the PAR accounts to the Share accounts], just a
    movement of the numbers.  In short, the PAR accounts did not pay the Share
    accounts the amortized amounts.  Amortization is simply an accountants way of
    recognizing the receipt of the merger expense savings and writing down the
    value of the PPEAs accordingly over time.  The PAR accounts nonetheless
    received the cash benefit of the $250 million merger expense savings allocated
    to them.

[27]

The
    appellants provide a simple example.  Suppose a person subscribes to a magazine
    and pays the annual subscription price of $120 in advance for 12 monthly issues. 
    The subscriber has a pre-paid expense asset (a magazine subscription), but no
    magazine at the outset.  The publishing company has a matching deferred revenue
    liability, but cannot yet recognize the revenue.  As the magazines are
    delivered each month, the publishing companys deferred revenue liability is
    reduced by $10 as it recognizes the revenue received and the subscribers
    pre-paid expense asset is reduced by $10 to account for the fact that the
    magazine has been received.  This does not mean that the subscriber has not
    received the magazine.

[28]

The
    same may be said here.  As the merger expense savings were received by the PAR
    accounts, the PPEAs were written down to reflect the receipt of the savings,
    and the deferred liability in the Share accounts was also reduced to reflect
    the decrease in that liability as a result of the payment of the merger expense
    savings.  It does not mean that the PAR accounts did not receive those savings.

[29]

Finally,
    the trial judges decision to apply an amortization factor to the paragraph
    200(d) calculation would only make sense if the PATs had been ordered unwound
    as of 1997 or if the unwinding mechanism as of the present had only called
    upon the appellants to repay to the PAR accounts the reduced amortized value of
    the PPEAs as of the Effective Date.  Neither was the case, however.  To repeat,
    the PAR accounts are to receive the return of their full initial $220 million
    payment plus the 6.91 per cent rate of return to the Effective Date.  The
    effect of that provision is to fold the amortized amount back into that
    recovery.

[30]

The
    purpose of the paragraph 200 formula was to make things as if the PATs had
    never happened.  Accordingly, while it is true that, for purposes of the way in
    which the PATs
operated
as structured, the annual amortization charges
    offset the annual merger expense savings allocated to the PAR accounts, it does
    not follow that the former should be deducted from the latter for purposes of
unwinding
the PATs.  The PAR accounts are already to be reimbursed for the reduced
    amortization value of the PPEAs through the mechanism of requiring the appellants
    to repay their full initial payment (representing the value of the estimated
    expense savings discounted at 6.91 per cent), plus a similar rate of return on
    that purchase price in the intervening years through the Effective Date.  To credit
    the PAR accounts with the amortization charges would result in the PAR accounts
    receiving a $139 million windfall and would be contrary to the no
    contribution/no benefit principle on which the transaction was premised and on
    which its unwinding is to proceed.

The Tax Issue

[31]

The
    trial judge calculated the amount to be applied pursuant to paragraph 200(e) of
    the formula using a
before-tax
rate of 6.91 per cent.  The appellants submit
    that the amount should be determined on the basis of the after-tax equivalent of
    a 6.91 per cent return (on their calculation, an after-tax effective rate of
    4.35 per cent).

[32]

We
    agree with the appellants on this point, for the reasons they advance.  First,
    as the trial judge acknowledged, the paragraph 200(e) amount should be calculated
    in a manner that is consistent with the Mercer Report and the ERA studies
[5]
.
     It seems apparent from these documents that the PATs were structured overall
    on an after-tax basis.  Secondly, as counsel for the respondents acknowledged
    during oral argument, the paragraph 200(a), (b) and (c) amounts  each agreed
    to by the parties 
and
the paragraph 200(d) amount, are all
    calculated on an after-tax basis.  For purposes of consistency, the paragraph
    200(e) amount should be determined on the same basis, in our view.

[33]

We
    would allow this ground of appeal as well.

The Plus/Minus Issue

[34]

For
    the sake of convenience, we reiterate the paragraph 200 formula:

The remedy we impose calls for the PAR accounts to receive:

a)

Their original
    contributions of $220 million;

Plus:

b)

Forgone investment
    income to the date of trial in the amount of $172.7 million as calculated by
    the trial judge:

Plus:

c)

A further amount of
    foregone investment income to the present, calculated on the same basis;

Less:

d)

An amount representing
    the merger expense savings received by the PAR accounts to date (including, in
    the case of the London Life PAR account, the additional expense savings to date
    flowing from the ERA report, but not including the $27.1 million associated
    with the 2008 review);

Plus:

e)

An amount that
    represents a 6.91 percent return in relation to the merger expense savings
    received to date.

[35]

Working
    on the premise that plus means plus and minus means minus, the trial
    judge concluded that the paragraph 200(e) amount should be added to the monies
    to be returned to the PAR accounts rather than subtracted from those amounts.  Interpreting
    the paragraph 200 formula, and paragraph (e) in particular, in a way she
    described as literally and purposively, she determined that the formula
    should be applied, in mathematical terms, as A + B +C  D + E.

[36]

Read
    literally, and without context, we agree that the formula could be read as
    the trial judge did.  It could also be read literally as if the word plus
    before (e) were the word and.  Respectfully, we do not agree that the formula
    can be read literally
and purposively
in the fashion adopted by the
    trial judge when paragraph 200(e) is taken in context.  It is not a question of
    whether plus means plus and minus means minus.  Undoubtedly, they do.  Rather,
    the question concerns how the paragraph 200 formula is to be given effect in a
    way that conforms to the purpose and nature of the remedy crafted by this Court
    in the First Appeal Decision.  Looked at from the latter perspective, the literal
and purposive
reading of the formula  expressed in mathematical terms  is
    not A + B + C  D + E; it is A + B+ C  [D + E].

[37]

The
    interpretation given by the trial judge to the application of paragraph 200(e) misconceives
    what was to be balanced on each side of the unwinding ledger, and how that balancing
    was to be accomplished. It failed to give effect to the purpose, nature and
    intent of the remedy provided for in the First Appeal decision, as already
    discussed in these reasons.

The Nature of the PAT Investment in this Context

[38]

In
    simple terms, the PAR accounts invested $220 million in 1997 to fund part of
    the Great West Life acquisition of London Life.  What that investment bought
    them was the right to receive a stream of anticipated merger expense savings 
    the equivalent of a revenue stream  over the next 25 years.  The estimated
    value of that stream of savings was expected to equate to the return of the
    original $220 million investment plus a 6.91 per cent annual rate of return on
    that investment.

[39]

The
    parties agree that, over the years between the inception of the PATs and the
    Effective Date of the unwinding, merger expense savings in the amount of
    $250,062,000 have in fact been allocated to the PAR accounts.  Those savings,
    as they came in, constituted a benefit to the PAR accounts that represented
    both reimbursement for a portion of the $220 million investment to date and the
    6.91 per cent annual rate of return on that portion of the investment to date
[6]
.
    To repeat the observation in paragraph 15 of the First Appeal Decision, the PAR
    accounts investment was made in exchange for PPEAs in the same amounts as the
    contributions plus a return on investment of 6.91 percent per annum.

[40]

How,
    then, to unwind the PATs as of the Effective Date?

The Remedy Created

[41]

As
    stated earlier in these reasons, the purpose and intent of the remedy created
    by this Court was to ensure that the PAR accounts and the Share accounts were
    made whole  effective the date of the unwinding  as if the PATs had never been
    implemented.  Neither was to be placed in a better position.

[42]

For
    the unwinding to be accomplished successfully, the PAR accounts were to recover
    their entire initial investment of $220 million, plus a 6.91 per cent annual rate
    of return on that full investment to the Effective Date (one side of the
    unwinding ledger), and they were to credit back to the appellants all the
    benefits they had received from the transaction in the interim, again assuming
    a 6.91 per cent annual rate of return (the other side of the unwinding
    ledger).

Application of Paragraph 200(e)

[43]

The
    PAR accounts are entitled to the return of their initial $220 million
    investment in full (paragraph 200(a)), bumped up to its value as of the
    Effective Date by applying a 6.91 per cent annual rate of return on that investment
    (paragraphs 200(b) + (c)).  That is the account
to
PAR side of the
    unwinding ledger.  But the PAR accounts are required to credit the appellants
    with the total of the merger expense savings received by them to the Effective
    Date.  That is the account
by
PAR side of the ledger.

[44]

Those
    benefits constituted a portion of the stream of savings the PAR accounts had
    purchased in 1997 for $220 million.  As noted above, they incorporated both a
    partial recovery of the original $220 million purchase price and a partial
    payment of the 6.91 per cent annual rate of return that had been built into the
    PATs.  This understanding is important to the interpretation exercise.

[45]

Furthermore,
    in addition to having received a rate of return component as part of the merger
    expense savings allocated to them, the Par accounts have also enjoyed the
    benefit of those savings, as they came in, over the period during which the
    PATs have been operative.  It follows that they must account for the rate of
    return they would have earned on the merger expense savings during the period from
    when each piece of the savings flowed in until the Effective Date in order to
    make the account by PAR side of the unwinding ledger complete. Paragraph 200(e)
    effectuates this obligation by bumping up the merger expense savings received
    to their value as of the Effective Date, much as paragraphs 200(b) and 200(c)
    do with respect to the amount to be recovered by the PAR accounts pursuant to
    paragraph 200(a).

[46]

To
    put it another way, paragraphs 200(d) and (e), when combined, represent the
    Effective Date valuation of the merger expense savings allocated to the PAR
    accounts to that date.  Therefore, their combined amount is to be deducted from
    the amounts to be repaid by the appellants to the PAR accounts, not added to
    them.

[47]

This
    conclusion accords with the wording of paragraph 1(d) of this Courts order of
    November 3, 2011, which requires the appellants to pay into the PAR accounts
    the sum of $220 million, plus foregone investment income to the effective date
    (paragraphs 200 (a) + (b) + (c))
less
an amount  in accordance with
    the formula set out in para. 200 of this Courts reasons for decision (i.e.,
less
paragraphs (d) and (e), the only remaining portions of the paragraph 200
    formula) (emphasis in original).

[48]

The
    respondents submit that the 6.91 per cent annual rate of return went to the
    Share accounts instead of to the PAR accounts as a result of the way in which
    the PATs were structured.  They therefore contend, and the trial judge agreed,
    that the paragraph 200(e) amount should be deducted from the amount of the
    actual merger expense savings (i.e., added to the amounts to be returned to the
    PAR accounts).  For the reasons set out in paragraphs 26-28 above, rejecting
    the amortization argument, this argument must fail as well.  The structure of
    the PATs did not mean that the PAR accounts did not receive the full $250
    million in merger expense savings, including the rate of return.

[49]

Were
    the respondents submission accepted, the PAR accounts would be recouping their
    6.91 per cent rate of return threefold: first, as a component of the merger
    expense savings allocated; secondly, in the form of a rate of return on those
    merger expense savings to the Effective Date; and thirdly, as part of the
    return of their entire $220 million investment plus an additional rate of
    return on that investment to the Effective Date.

[50]

The
    respondents interpretation might make sense if this Court had simply ordered
    the return of the original $220 million investment alone, with no interest to
    date.  In that case, the merger expense savings received would have to be
    discounted to their 1997 value  i.e., paragraph 200(e) subtracted from
    paragraph 200(d)  in recognition of the fact that the PAR accounts had
    received no rate of return on their investment, which was a part of what they
    had purchased in 1997.  That is not what the Court ordered, however.  The
    original investment of $220 million is to be returned to the PAR accounts at its
    Effective Date value.  So, too, must the merger expense savings received
    (including, as they do, a rate of return component) be bumped up to their
    Effective Date value.

[51]

In
    paragraph 201 of the First Appeal Decision this Court observed that [t]he 6.91
    percent factor referred to in [paragraph 200(e)] is reflective of the fact that
    the PAR accounts were not required to pay 100 cents on the dollar for the
    benefits received.  The trial judge and the respondents point to this
    observation in support of the view that the PAR accounts are entitled to retain
    the benefit of the paragraph 200(e) rate of return rather than the reverse.  We
    do not think the comment supports this contention.  It merely recognizes that
    the PAR accounts paid $220 million in 1997 for a stream of expense savings
    worth more than that (enough more to generate a 6.91 per cent annual rate of
    return).  In that sense, the PAR accounts were not required to pay 100 cents on
    the dollar for the benefits received.  In the paragraph 200(e) context, the
    comment simply recognizes that some recovery of the rate of return has already been
    incorporated into the merger expense savings realized  the PAR accounts did
    not pay 100 cents on the dollar for those savings  and therefore must be
    accounted for in the application of the paragraph 200(e) rate of return.

[52]

In
    a further comment in paragraph 202 of the First Appeal Decision, this Court
    stated that [t]he amount returned to the PAR accounts would still be reduced
    by the total expense savings (less the 6.91 per cent factor referred to above. 
    This comment was made in a somewhat different context, but to the extent the
    comment suggests something contrary to the foregoing, this Court simply
    misspoke.  Given the reasoning regarding the remedy as a whole, this Courts
    meaning might have been more accurately expressed by using the word and
    rather than the word less in the portion of paragraph 202 cited above.

[53]

For
    the reasons outlined above, we conclude that the interpretation accepted by the
    trial judge regarding the manner in which paragraph 200(e) is to be integrated
    into the operation of the paragraph 200 formula is not in accord with the
    purpose and intent of the remedy developed by this Court and does not give
    effect to the wording of paragraph 1(d) of this Courts order of November 3,
    2011, properly construed.  Interpreted correctly, paragraph 200(e) requires the
    amount calculated under it to be subtracted from the amount to be transferred
    to the PAR accounts.

The Effective Date

[54]

The
    decision as to what date should be chosen as the Effective Date of the
    unwinding was referred to the trial judge by the First Appeal Decision.  She
    chose December 31, 2011, as opposed to December 31, 2010, on the basis that the
    former was more convenient for the paragraph 200 calculations and closer in
    time to this Courts decision.  However, her opinion was that, in the event
    that she was mistaken about the deduction of amortization expenses in
    determining the paragraph 200(d) amount, the appropriate Effective Date should
    be December 31, 2010.

[55]

We
    conclude that the appropriate Effective Date is December 31, 2011, for the
    reasons expressed by the trial judge, regardless of the amortization issue.  As
    discussed above, the notion of amortization is not relevant to the paragraph
    200(d) calculation; it therefore should not affect the choice of an appropriate
    date for the unwinding.

The
Stare Decisis
Argument

[56]

The
    respondents argued forcefully that this Court is bound by the First Appeal
    Decision on a
stare decisis
basis and therefore has no ability to
    interfere with the decisions made by the trial judge based on the evidence
    before her.

[57]

We
    would not give effect to this submission.  The issue is not whether the First
    Appeal Decision is binding on us.  Clearly it is.  The issue is the correct
    interpretation of that binding decision. For the reasons we have articulated,
    the trial judges interpretation was flawed because it failed to give effect to
    the language of paragraph 1(d) of this Courts order of November 3, 2011.

Disposition

[58]

We
    would accordingly allow the appeal and order as follows:

(i)

Paragraphs 2 and 3 of
    the trial judges order dated January 24, 2013 are set aside;

(ii)

The amount to be repaid by
    the appellants to the PAR accounts resulting from the formula set out in
    paragraph 200 of the First Appeal Decision is $51.6 million, calculated on the
    following basis:



(a)+(b)+(c)





(a)

Original
          contribution

$220 million



(b)

Forgone
          investment income to date of trial (as determined by the trial judge)

$109.7 million



(c)

Further
          amount of forgone interest to the Effective Date, calculated on the same
          basis

$42.1 million



(a) + (b) + (c) total

$371.8 Million



LESS (d) + (e)





(d)

An
          amount representing the merger expense savings received by the PAR accounts
          to December 31, 2011

$250.1 million



(e)

An
          amount representing a 6.91 per cent  rate of return in relation to the merger
          expense savings received to date to December 31, 2011

$70.1 million



(d) + (e) total

$320.2 million



Paragraph 200 Amount to be Repaid to the PAR Accounts
          as of December 31, 2011: $371.8 - $320.2

$51.6 million



(iii) The
    amounts referred to in paragraph (ii) above shall be updated from December 31,
    2011 to March 31, 2014 (the yearly quarter immediately following the release of
    this decision), unless the parties agree or this Court orders otherwise.

[59]

Counsel
    advised that in all likelihood they will be able to agree upon costs once this
    decision has been released, whatever the outcome.  If that is not the case,
    they may contact the Registrar of this Court to schedule the filing of brief
    written submissions as to costs for the panels consideration.

E.A. Cronk J.A.

R.A. Blair J.A.

G.R. Strathy J.A.

Released: February 03, 2014





[1]
The one exception related to her finding that the directors of the companies
    were individually liable under s. 166(2) of the Act.  This Court set aside that
    finding.



[2]
This clarification referred to an aspect of the transaction specific to London
    Life and to a report detailing the results of an Expense Rating Adjustment
    (ERA) done earlier that revealed that the merger expense savings were greater
    than had been anticipated at the time of the merger.  The ERA report is not an
    issue on this appeal.



[3]
That is, the paragraph 200 formula.



[4]
The fact that the actual amortization amount does not equate to the actual
    expense savings allocated to the PAR accounts is a function of timing.  The
    merger expense savings were realized earlier, and in greater amounts, than
    initially anticipated.



[5]
The Mercer Report was an independent actuarial opinion on the fairness of
    certain aspects of the financing of the London Life acquisition, including the
    PATs, that was procured by Great-West Life at the request of the Office of the
    Superintendent of Financial Institutions (OSFI), and which OSFI considered as
    part of its review of the PATs. As noted above, the ERA report discussed
    unanticipated merger expense savings from the London Life acquisition.



[6]
The reason these benefits do not constitute the full stream of savings
    attributable to the initial purchase amount or the full amount of the savings
    attributable to the rate of return is that, as the PATs were structured, these
    savings were structured over a 25-year period. Because the Effective Date of
    the unwinding is December 31, 2011, only a portion of the benefits were
    received by the PAR accounts and must be returned in order to complete the
    unwinding of the PATs.


